Case: 5:19-cr-00051-KKC-HAI Doc #: 37 Filed: 01/13/21 Page: 1 of 1 - Page ID#: 145




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON


UNITED STATES OF AMERICA,                              CRIMINAL NO. 5:19-51-KKC
       Plaintiff,

V.                                                                ORDER

CARRIE LEIGH ALLEN,
       Defendant.


                                         *** *** ***

     This matter is before the Court on defendant Carrie Leigh Allen’s motion (DE 31) to

vacate her sentence under 28 U.S.C. § 2255. The magistrate judge recommends (DE 35)

that the Court dismiss the motion. No objections have been filed and, having reviewed the

record, the Court agrees with the magistrate judge’s analysis and conclusions. Accordingly,

the Court hereby ORDERS as follows:

     1) the magistrate judge’s recommendation (DE 35) is ADOPTED as the Court’s opinion;

     2) this motion (DE 31) is DISMISSED;

     3) a certificate of appealability will not be issued, Allen having failed to make “a

        substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2);

        and

     4) a judgment consistent with this order will be entered.

        Dated January 13, 2021
